Mellen C. J.
delivered the opinion of the Court.
By the statement of facts it appears that Joseph Temple is a foreigner by birth, and has never gained any settlement in Massachusetts. It also appears that his wife, at the time of her marriage with him, had her legal settlement in Hollis.
It was contended by the counsel for the defendants that Joseph Temple, since the separation of Maine from Massachusetts, had gained a settlement in Sanford by residing wjth his family in that town on the 21st of March 1821, being the day on which the act relating to the poor was enacted in this State. — In the seventh mode, pointed out in the second section, of gaining a settlement it is provided thus : — “ Any person resident in any town <£ at the date of the passage of this act, who has not within one “year previous to that date received support or supplies from “ some town as á pauper, shall be deemed to have a settlement in “ the,town w'here he then dwells and has his home.” It appears that Temple, though living at that time in Sanford, had received support and supplies within one year previous to the passing of the act. Of course he gained no settlement in this, manner.
*197It was next contended that he had gained one, in. virtue of the 18th section of the act abovementioned. — .The part of the section relied on is in these woi’ds: — “ Be it enacted that said “ Overseers shall also relieve and support, and, in case of their “ decease, decently bury, all poor persons residing or found in “ their towns, having no lawful settlements within this State, “ when they stand in need ; and may employ them, as other paupers may be; the expense whereof may be recovered of “ their relations, if they have any chargeable by law for their “ support, in manner herein before pointed out; otherwise it “ shall be paid out of the respective town-treasuries.” — This section, is not designed to designate the mpde of gaining a settlement. — r-It proceeds on the ground that the persons supplied have no legal settlement in the State, — Besides, the second sec? tion of the act points out the several modes of gaining legal settlements and provides that they shall not be gained “ other? “ wise.”
As the husband has never gained any settlement in this'State, the settlement of the wife has not Teen “ lost'or suspended by “ the marriage” — and for the same reason, the children “ follow “ and have the settlement of the mother”' — according to the provisions qf the second section as to the first and second mode of gaining settlements.
But it was further urged that, even if the wife and children must be considered as having their settlements in Hollis, still nothing can be recovered in this action, inasmuch as they have not been removed from Sanford to Hollis. — This objection was supposed to be founded on the decision in the case of Cam? bridge v. Charlestown, cited in the argument. Upon looking in-, fo that case, it appears tq have been a question depending upon a clause in the first mode pointed out in the second section of fhe act of Massachusetts of 1793, ch. 34. which js in these words, — “ And in case the wife shall be removed to her settle? “ ment, and the husband shall want relief from the State, he ^ shall receive it in the town where his wife shall have her set? “ tlement, at the expense pf the Commonwealth.” — As it was not intended by our Legislature, at the time they revised the poor, laws of Massachusetts, that any paupers should be supported .by the State, the clause above quoted was struck out, and no| *198enacted 5 inasmuch as it would not comport with the system which was adopted.
The result of this examination is, that the plaintiffs are entitled to recover the expenses incurred by them in supporting the wife and children of Joseph Temple; but not Temple himself — * and judgment must be entered accordingly.